DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-11 are currently pending. Claims 1-6 were elected without traverse in the response filed on 06/24/2022. Claims 7-11 are withdrawn without traverse. Claims 1-6 are currently under examination. This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-6 in the reply filed on 06/24/2022 is acknowledged.
Claims 7-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the structures indicated by Formula (1), Formula (2) and by Formula (3) as provided are not entirely legible as several of the superscripts can not be clearly read, making it uncertain what structure is actually taught rendering the claim indefinite. 
Additionally claim 1 recites “one or more kinds of compounds” which renders the claim indefinite as it is not clear what the boundaries of kinds are in this limitation. 
Concerning claim 4 the structures indicated by Formula (A1) and Formula (A2) as provided are not entirely legible as several of the superscripts can not be clearly read, making it uncertain what structure is actually taught rendering the claim indefinite
Claims 2-3 and 5-6 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (JP 2018-022023 A1; all citations refer to the English language machine translation which is provided).
Concerning claim 1 Murata teaches  a composition  that comprising a phosphorous atom containing poly functional monomer A  which is used in conjunction with  acrylate containing monomers (paragraph 0158). The phosphorous atom containing polyfunctional monomer is indicated to be a mixture of the chemical formulas of (paragraph 0146 to 0148)

    PNG
    media_image1.png
    189
    868
    media_image1.png
    Greyscale

And 

    PNG
    media_image2.png
    199
    889
    media_image2.png
    Greyscale
. 
The first indicated formula corresponds to the structure indicated by the claimed formula (2) and the second indicated formula corresponds to the claimed formula A, where p is 2. 
This composition which includes these structures would be curable composition due to the presence of the indicated polyfunctional polymerizable compounds and other acrylate containing monomers in the composition. 
As such the composition of Murata teaches the claimed curable composition. 
Concerning claims 5-6 the claim as is currently drafted does not require the that the betaine monomer be present in the composition only that when the betaine monomer is present it has the claimed structure. As such the composition of Murata indicated above would teach the claimed composition which does not include the betaine monomer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (US 2016/0216411 A1).
Concerning claim 1 Huh teaches a curable composition which comprises a phosphate based compound having three (meth)acryl groups in a molecule there of (paragraph 0008). This phosphate based compound can be among others a structure of (paragraph 0058) 

    PNG
    media_image3.png
    365
    294
    media_image3.png
    Greyscale

Which corresponds to the claimed structure of formula (2). 
The composition is additionally indicated to further include a phosphate based compound having one or two (meth)acryl groups in a molecule there of (paragraph 0015) and to be able to have a structure of (paragraph 0066)

    PNG
    media_image4.png
    84
    288
    media_image4.png
    Greyscale

Where R7 and R8 are alkylene groups and X4 and X5 are each independently oxygen or nitrogen (paragraph 0067). 
When this structure is used which has both of the X groups be nitrogen to give acrylamide groups, then this compound would correspond to the claimed formula (A). 
It would have been obvious to one of ordinary skill in the art at the time of filling to provide the claimed curable composition because Huh teaches that the composition includes a tri acryloyl group monomer which is indicated to have the claimed structure of formula 2 and that the composition may include a diacrylamide of the structure of claimed formula (A) can each individually be used in the composition so it would be obvious to use the indicated components together in the same composition to give the claimed composition. 
Concerning claims 5-6 the claim as is currently drafted does not require the that the betaine monomer be present in the composition only that when the betaine monomer is present it has the claimed structure. As such the composition of Huh indicated above would teach the claimed composition which does not include the betaine monomer. 

Allowable Subject Matter
7.	Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art or record fairly teach or suggest the claimed composition having the claimed limitations of the polyfunctional compound a compound represented by formula A and the betaine monomer, or the composition when the polyfunctional compound is the compound presented by formula 3 or the composition wherein the compound represented by formula A is a compound represented by formula A1 or A2. 



Conclusion
8.	 Claims 1-6 are rejected. Claims 2-4 are objected to as having allowable subject matter but are rejected under 112 as being dependent from a rejected base. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763